Citation Nr: 1211060	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  10-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of permanent damage to the right lateral femoral cutaneous nerve (meralgia paresthetica), as caused by treatment received at the San Francisco VA Medical Center in July 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran (Appellant) and his ex-wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his ex-wife provided testimony at a December 2011 Travel Board hearing before the undersigned Veterans Law Judge in Portland, Oregon.  A transcript of the hearing is associated with the claims folder.

The record contains some evidence suggesting the Veteran may be unemployable, at least in part, due to meralgia paresthetica.  Indeed, the Veteran suggested that this is the case in his testimony before the Board in December 2011.  However, the Board finds that there is not enough evidence in the record suggesting unemployability due to meralgia paresthetica to constitute an informal claim for total disability based on individual unemployability due to service-connected disability (TDIU) and warrant a remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (suggesting, in an effective date appeal, that an appeal for higher rating somehow includes TDIU, or that a TDIU must arise from an increased rating claim, unless it is the veteran who raises the TDIU claim).  Namely, the claims file includes a decision from the Social Security Administration awarding Social Security Disability benefits to the Veteran; in addition to right lower extremity lateral femoral cutaneous nerve neuropathy, it lists a myriad of disabilities other than meralgia paresthetica (none of which are service-connected) as the bases for the finding that the Veteran is disabled under Social Security Administration regulations.  Moreover, VA treatment records show that the Veteran reported unemployability due to back and neck pain.  However, since there is mild suggestion in the record that meralgia paresthetica has at least contributed to the Veteran's unemployability, the Board will refer the issue to the RO for further action.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations).    


FINDINGS OF FACT

1.  Prior to the 2003 surgery by VA, the Veteran had not experienced any neurological deficits in his right leg or thigh.  

2.  The Veteran experienced additional disability, manifested by permanent damage to the right lateral femoral cutaneous nerve, or meralgia paresthetica, following treatment by VA in 2003. 

3.  The 2003 consent form signed by the Veteran did not indicate the risks of the 2003 surgery performed by VA.

4.  The permanent damage to the right lateral femoral cutaneous nerve was caused by an event not reasonably foreseeable during VA treatment in 2003.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of permanent damage to the right lateral femoral cutaneous nerve (meralgia paresthetica), as caused by an unforeseen event during VA treatment in 2003, have been met.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In view of the favorable disposition herein, additional discussion of VCAA duties to notify and assist is unnecessary.

Laws and Regulations for Compensation Under 38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. 
§§ 3.361, 3.800(a) (2011).

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

The Board notes for information and clarification that, for a period previous to October 1997, 38 U.S.C.A. § 1151 did not require any showing of fault or negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151 (1996); 
38 C.F.R. § 3.358 (1996) (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination); Brown v. Gardner, 513 U.S. 115 (1994).  However, as noted above, the current version of 
38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  See Pub. L. No. 104-204, §§ 4.22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97.

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in October 2007.  Therefore, under the applicable statute and regulation, this claim must be adjudicated under the current version of section 1151.  That is, even if there is an additional disability which resulted from VA care, the legal standard precludes compensation if the evidence does not establish that there was negligence or other fault on the part of VA, or an event not reasonably foreseeable.

Entitlement to Compensation Under 
38 U.S.C.A. § 1151 for Meralgia Paresthetica

The Veteran in this case contends that he suffered permanent damage to the right lateral femoral cutaneous nerve (meralgia paresthetica) as a result of treatment received at the San Francisco VA Medical Center in July 2003.  In July 2003, he underwent a C5-C6 anterior cervical discectomy with fusion and plating, with a graft taken from the iliac crest.  He claims that the first bone graft taken did not fit properly, so they had to take a second graft, which caused the nerve damage.    

The Veteran testified at the 2011 Board hearing that, prior to the 2003 surgery by VA, he did not have any symptoms in his right thigh.  He stated that, prior to the surgery, he was able to perform construction work, ride his bike, and go hiking.  In addition, VA treatment records do not indicate the presence of any right leg symptoms prior to the July 2003 surgery.  Indeed, an April 2003 VA treatment note specifically states that the Veteran did not have any leg problems, noted that he walked normally, and was completely normal neurologically.  

The Veteran testified that, after the surgery by VA in 2003, he began to experience numbness in his right leg.  He testified that, currently, due to his right thigh pain and numbness, he was unable to walk more than four city blocks without a cane, had difficulty walking around the grocery store, could not hike or ride his bike, and could not stand on his feet for more than 20 minutes at a time.  

A July 2003 operative report from the San Francisco VA Medical Center indicates that the Veteran underwent a C5-C6 anterior cervical discectomy with fusion and plating.  A bone graft was taken from the iliac crest; however, the first graft did not fit the disc space well, so a second hip graft was obtained from the same site.  The operative report notes that, in taking the bone grafts, an incision was made near the anterior superior iliac crest, but more posterior to it.  This was followed by Bovie cautery to incise the fascia and resect the muscle off the iliac crest.  

The claims file includes a consent form that states that the Veteran was counseled as to the risks of the July 2003 procedure; however, this is not helpful in determining the risks associated with this procedure because the form does not indicate what the risks were.  The Veteran signed the document under a statement indicating he understood the risks and expected results.

VA treatment notes indicate that, in August 2003, the Veteran stepped off a curb with his right foot and experienced searing pain in his right leg.  A week later, he continued to experience constant pain, intermittent sharp pain, and numbness in his right thigh.  He was using a cane to ambulate.  

A June 2007 VA treatment note indicates that, since the 2003 surgery, he had experienced burning pain and numbness in the right lateral thigh, and that the pain was worsening.  An EMG study was conducted and showed electrophysiologic findings that were consistent with right lateral femoral cutaneous nerve neuropathy and mild sural neuropathy.  

VA requested a medical opinion, which was rendered in September 2008.  The VA doctor reviewed the claims file and VA treatment records, noting the surgery in 2003.  On the question of actual causation, the doctor opined that it was more likely than not that the Veteran's nerve was damaged during the procurement of the bone graft from the right iliac crest in 2003.  Specifically, the VA doctor in September 2008 noted that the post-operative reports did not show any sensory or other problems with the right lower extremity.  The VA doctor further discussed the June 2007 EMG study, stating that concern might be raised as to whether sensory changes in the legs might be associated with chronic low back pain and possible radiculopathy from spinal nerve compression.  The doctor opined that, assuming that the Veteran's complaints are limited to the anterior thigh, as innervated by the lateral cutaneous nerve of the right on the right side, there was nothing else in the chart or the Veteran's complaints to suggest other types of neuropathy.  The doctor noted the location of the lateral cutaneous nerve of the thigh, also citing to Grant's Anatomy in stating that there can be variability in the location of the nerve.  The doctor opined that it was more likely than not that the Veteran's nerve was damaged during the procurement of the bone graft from the right iliac crest in 2003.

On the question of proximate causation by VA fault, the VA doctor in September 2008 opined that the nerve was damaged during the procurement of the bone graft from the right iliac crest in 2003 would be considered an adverse consequence of surgery, but would not be considered to be an error on the part of the surgeon.  The VA doctor reasoned that meralgia paresthetica can occur accidentally, as it did with this Veteran, and individuals with the condition usually do fine.  The VA doctor also suggested as another etiology of the nerve problem that the Veteran's history of anxiety disorder could intensify his perception of the problem.  

The Veteran submitted a letter from a private osteopathic doctor, Dr. S, from the Providence Medford Medical Clinic, dated in December 2011.  Dr. S indicated that he fully examined the Veteran and reviewed his medical history in detail, including the EMG and operative reports.  Dr. S noted that the 2003 operative report described an incision overlying the exact path of the lateral femoral cutaneous nerve.  Dr. S acknowledged that, although there is a great deal of anatomic variability in the location of this nerve, it appeared that, in the Veteran's case, too large an incision had been made at the bone graft site.  Dr. S also noted that the second bone graft may have required enlarging the skin incision, though this was not noted in the operative report.  Further, Dr. S stated that, although the nerve disorder known as meralgia paresthetica is a known complication of bone graft retrieval, in a far majority of patients the discomfort resolves spontaneously in less than two months, whereas the Veteran had experienced symptoms for more than eight years since his procedure.  Moreover, Dr. S. stated that the EMG study supported the fact that the Veteran's lateral femoral cutaneous nerve does not conduct normally and has likely been permanently damaged.  Dr. S. concluded by opining that the Veteran developed permanent damage to the lateral femoral cutaneous nerve (meralgia paresthetica) related to the surgical incision performed while undergoing surgical bone graft retrieval for cervical spine surgery in 2003.  

Finally, the Veteran submitted a study published in 2002 by Chiba University in Japan indicating that the risk of damage to the lateral femoral cutaneous nerve increases significantly with the size of the iliac bone graft, corresponding to greater depth and length of the incision necessary for graft retrieval.       

Based on the foregoing, the Board finds that the weight of the evidence of record is at least in equipoise as to whether benefits are warranted under the provisions of 38 U.S.C.A. § 1151 for additional disability of permanent damage to the right lateral femoral cutaneous nerve (meralgia paresthetica).  First, the evidence demonstrates that the VA treatment received by the Veteran in 2003 was the actual cause of additional disability manifested by meralgia paresthetica, which was not present at all prior to the 2003 surgery.  See 38 C.F.R. § 3.361(b) (to determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to the condition thereafter).  VA treatment records do not demonstrate any symptoms, neurological or otherwise, in the right thigh prior to the 2003 surgery, as discussed above.  Moreover, both the September 2008 VA doctor who provided a medical opinion and Dr. S agreed that the 2003 VA surgery, and specifically the incision made to retrieve the iliac bone grafts, caused the damage to the right lateral femoral cutaneous nerve.  For these reasons, the Board finds that there is additional disability that was actually caused by VA treatment in 2003.  

Next, the Board finds that evidence is at least in equipoise as to whether the permanent damage to the right lateral femoral cutaneous nerve was proximately caused by an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  As discussed above, the 2003 consent form did not list the specific risks of the surgery; rather, it merely stated that the Veteran was made aware of the risks of surgery; therefore, based on the consent form, it would be mere speculation to find that the Veteran was informed that permanent meralgia paresthetica was a risk of the 2003 surgery performed by VA.  

In addition, although the 2008 VA doctor who provided a medical opinion stated that damage to the lateral femoral cutaneous nerve is a known risk of bone graft retrieval, and that it occurs without respect to any fault on the part of the surgeon, he did describe the Veteran's nerve damage as being "accidental," suggesting that it was, in fact, an unforeseen event.  

Even more probative is the December 2011 opinion of Dr. S, who stated that, while short-term symptoms (up to two months) related to damage to the lateral femoral cutaneous nerve are a foreseeable risk of bone graft retrieval, long-term symptoms, or permanent nerve damage, such as those experienced by the Veteran, are not an expected risk.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's permanent damage to the right lateral femoral cutaneous nerve was proximately caused by an event not reasonably foreseeable.  See 38 C.F.R. § 3.361(d)(2).  Resolving reasonable doubt in favor of the Veteran, 

the Board finds that the criteria for compensation benefits for additional disability of permanent damage to the right lateral femoral cutaneous nerve (meralgia paresthetica),under the provisions of 38 U.S.C.A. § 1151, are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability of permanent damage to the right lateral femoral cutaneous nerve (meralgia paresthetica), as caused by treatment received at the San Francisco VA Medical Center in July 2003, are granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


